Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered.
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant claims amendments (claims 1, 18 & 20) and cancellations (claim 11) filed (5/13/22) have been carefully considered. After carefully reviewing applicant amendments & arguments, prior art references and claim limitations, amendments & arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 18 & 20, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 18 & 20 that includes: 
Claim 1:
…
“
using a sample holder having multiple locations of interest and an optically flat surface with  multiple focal structures in the optically flat surface that are each associated one or more with the multiple locations of interest, wherein the multiple samples are dispersed across the multiple locations of interest; obtaining digital image areas of the multiple locations of interest, thereby obtaining multiple digital image areas for use in analysis of the multiple samples with each of the digital image areas including at least one of the multiple locations of interest and at least one of the focal structures, wherein each digital image area is a composite of a plurality of frames, each frame of which is a single line of pixels imaged by an imaging device comprising a line camera, wherein the plurality of frames is obtained whilst using rapid continuous focusing and moving the locations of interest relative to the line camera line, but without checking the focus via the focal structure for each frame; only after obtaining multiple digital image areas, using an image processing algorithm to analyze each of the digital image areas and check if the focal structure indicates that the digital image area is in clear focus; and providing an indication and/or taking remedial action if the image processing algorithm indicates that any digital image areas are out of focus.
”
Regarding dependent claims 2, 4-8, 12-14, 16, 22-27 & 30 these claims are allowed because of their dependence on independent claims 1, 18 & 20 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661